Citation Nr: 0305211	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  83-27 107	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of a 10 percent disability 
evaluation for scars to the right upper arm.

[The issue of entitlement to a rating in excess of 10 percent 
for the residuals of a right (major) arm injury will be the 
subject of a separate Board decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

An appeal was initially brought before the Board of Veterans' 
Appeals (Board) from an August 1982 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which had reduced the veteran's rating 
for scars to the right upper arm from 10 percent to 0 
percent, effective from November 1, 1982.  In a December 19, 
1983, decision the Board denied an increased (compensable) 
rating for the right upper arm scars.  

In April 2002, the veteran's representative submitted a 
motion for reconsideration of the December 1983 Board 
decision.  In November 2002, as provided by 38 U.S.C.A. 
§ 7103 (West 2002), a Deputy Vice Chairman of the Board 
ordered reconsideration of the Board's December 19, 1983, 
decision.  

This decision by the reconsideration panel replaces the 
December 19, 1983, Board decision and constitutes the final 
Board decision in this matter.

The veteran was afforded a period of 60 days, beginning on 
November 8, 2002, in which to present any further argument 
with respect to the claim.  Subsequently, the veteran and his 
representative submitted correspondence in support of the 
claim.


FINDINGS OF FACT

1.  By rating action dated in August 1982 the RO reduced the 
10 percent rating in effect for right upper arm scars to 0 
percent, effective from November 1, 1982.  

2.  The medical examination upon which the August 1982 rating 
action was based was less thorough and complete than the 
prior examination that was the basis for the award of a 10 
percent rating.


CONCLUSION OF LAW

Restoration of a 10 percent disability rating for right upper 
arm scars is warranted.  38 C.F.R. §§ 3.102, 3.344, Part 4, 
Codes 7804, 7805 (1982).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges the enactment of the Veterans Claims 
Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), and the 
promulgated VA regulations which implement the Act, (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  However, 
these provisions are inapplicable in a case such as this, 
which involves consideration under the evidence and law in 
effect at a certain prior time.  See Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc).  Moreover, the notice 
provisions of the VCAA have been met inasmuch as the veteran 
and his representative have set forth argument consistent 
with the governing law and regulations in this case.

Factual Background

Service medical records show the veteran sustained a severe 
abrasion and contusion to the right biceps-axillary area in 
an April 1971 jeep accident.  The veteran's July 1971 
separation examination revealed no clinical abnormalities to 
the upper extremities.

On VA examination in August 1973 the veteran complained of a 
burning sensation in the area of his scar.  The examiner 
described a dime-sized scar of the right upper arm appearing 
the same as a second degree burn; an irregular very 
superficial scar 3x2 inches in the area above the dime-sized 
scar, with the appearance of a very faint second degree burn; 
and in the axilla, at the proximal end of the larger scar, 2 
half inch linear scars.  The veteran complained of 
hypersensitivity on touching of the superficial scar.

In a November 1973 rating decision, the RO granted service 
connection for right upper arm scars.  A 10 percent 
disability rating was assigned effective from July 5, 1973.  
A March 1977 Board decision denied a rating in excess of 10 
percent for scars to the right upper arm.  

Private medical examination in August 1976 noted a scar 
overlying the proximal portion of the muscle belly of the 
long head of the bicep.  It was noted the scar was not 
particularly tender, but that the veteran complained of some 
discomfort on palpation.  The physician stated that no 
present treatment was necessary and that it could not be 
determined that any actual disability existed as a result of 
the old injury.

On VA examination in August 1982 the veteran complained of a 
burning and itching sensation when doing strenuous work or 
exercise.  The examiner noted a one by 1.5 centimeter (cm) 
round scar at the upper aspect of the arm which was normal in 
color and texture.  There was no evidence of ulceration, 
depression, or elevation.  There was also a one cm nontender, 
semi-lunar scar over the corner of the axilla.  It was normal 
in color and texture.  There was no evidence of ulceration, 
depression, or elevation.  

In an August 16, 1982, rating decision, the RO reduced the 
veteran's rating for right upper arm scars under Code 7805 
from 10 percent to 0 percent effective from November 1, 1982.  

Analysis

38 C.F.R. § 3.344, in effect at the time of the rating 
reduction, provided that examinations less full and complete 
than those on which payments were authorized or continued 
will not (emphasis added) be used as a basis for reduction.

VA regulations also provide that when any change in an 
evaluation is made VA should assure itself that there has 
been an actual change in the condition, for better or worse, 
and not merely a difference in the thoroughness of the 
examination or in the use of descriptive terms.  See 
38 C.F.R. § 4.13 (as in effect at the time of the rating 
reduction).

In this case, as a preliminary matter the Board notes that at 
the time of the August 16, 1982, rating decision the 
veteran's 10 percent schedular rating had been in effect for 
approximately 9 years.  Consequently, the provisions of 
38 C.F.R. § 3.344(a) apply.  38 C.F.R. § 3.344(c) (1982).

The veteran's representative argues that the August 1982 
examination on which the reduction later that month was based 
was less complete than the examination in 1973 on which the 
grant of the ten percent rating was based, and consequently 
could not be the basis for a reduction.  The Board agrees.

Comparing the findings on examination in August 1982 with 
those on examination in August 1973, the Board notes that the 
earlier examination considered more scars (a dime sized scar, 
another 3x2 inch scar and two 1/2 inch linear scars versus a 
1x1.5 cm. scar and a 1 cm. semi-lunar scar) and reflected 
hypersensitivity of a scar (a matter not addressed in 1982.  
Thus, the 1982 examination was less thorough and, by 
regulation, could not be the basis for a reduction.  
Accordingly, restoration of a 10 percent rating for right 
upper arm scars is warranted, effective from 
November 1, 1982, the date of reduction.











ORDER

A 10 percent rating for right upper arm scars is restored, 
effective from November 1, 1982; the benefit sought on 
reconsideration is granted.



			
	GEORGE R. SENYK	ANDREW J. MULLEN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals




	                         
__________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



			
	JEFF MARTIN	V. L. Jordan
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

